1
2
3
4
5                                   UNITED STATES DISTRICT COURT

6                                 EASTERN DISTRICT OF CALIFORNIA

7
8    IN RE:                                           )   1:19-mc-00019-SAB
                                                      )
9                                                     )   ORDER REGARDING REQUEST TO FILE
                                                      )   COMPLAINT WITHOUT USE OF ELECTRONIC
10   ALLEN HAMMLER,                                       FILING SYSTEM
                                                      )
11                                                    )   [ECF No. 1]
                                                      )
12                                                    )
                                                      )
13                                                    )
14          On March 22, 2019, the Court received a notice from the Plaintiff requesting access to the
15   electronic case filing system at California State Prison, Corcoran (“CSP-COR”), which was filed by
16   the Clerk on March 29, 2019.
17          Plaintiff contends that he has “been engaged in conflict with prisons staff including the
18   librarian M. Ported and have been precluded from accessing the library and having requests for
19   assistance to file this and other complaints ignored.” (ECF No. 1 at 2.) Plaintiff requests to be exempt
20   from filing his complaint through use of the electronic filing system.
21          As Plaintiff is incarcerated at CSP-COR, he is subject to the Standing Order in Re: Procedural
22   Rules for Electronic Submission of Prison Litigation Filed by Plaintiff’s incarcerated at CSP-COR.
23   Pursuant to the standing order, which applies to initial filings: (1) new complaints are subject to e-
24   filing and they may not exceed twenty-five pages in length; and (2) motions seeking relief from the
25   standing order, motions for emergency relief, or motions to increase the page limit shall be no more
26   than fifteen (15) pages. As a California Department of Corrections and Rehabilitation participating
27   facility, no initial documents are accepted for filing by the Clerk of Court unless done pursuant to the
28   standing order or the scanning equipment is inoperable for a period longer than forty-eight (48) hours.
                                                          1
1             Without making any finding on Plaintiff’s allegations, the Court will direct the Litigation

2    Coordinator at CSP-COR to file Plaintiff’s complaint by way of the e-filing system at CSP-COR.

3             Accordingly, it is HEREBY ORDERED that:

4             1.      The Clerk of Court is directed to serve a copy of this order and a copy of Plaintiff’s

5                     complaint (ECF No. 1) on the Litigation Coordinator at CSP-COR; and

6             2.      Within seven (7) days from the date of service of this order, the Litigation Coordinator

7                     at CSP-COR shall file Plaintiff’s complaint by way of the e-filing system at CSP-COR.

8
9    IT IS SO ORDERED.

10   Dated:        April 1, 2019
11                                                       UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           2
